tcmemo_2011_215 united_states tax_court akram ibrahim and raeda kiswani petitioners v commissioner of internal revenue respondent docket no filed date akram ibrahim and raeda kiswani pro sese scott b burkholder for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining that petitioners are not entitled to abatement of interest pursuant to sec_6404 e relating to and years in issue findings_of_fact petitioners jointly filed their federal_income_tax return on date and their federal_income_tax return on date in date the los angeles county sheriff’s department sheriff’s department in connection with a criminal investigation against petitioner akram ibrahim seized petitioners’ personal and business records on date petitioners’ and returns were assigned to revenue_agent richard ng ra ng in a letter 2205-a dated date ra ng informed petitioners that their and returns had been selected for examination on date ra ng mailed petitioners a letter in which ra ng stated that this letter confirms our appointment for date that we scheduled during our telephone conversation on date attached to the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure 2in petitioner akram ibrahim pleaded guilty in los angeles county superior court to three counts of unlawful use of personal identity and was required to repay dollar_figure to defrauded credit card companies 3as of date the date ra ng mailed petitioners letter 2205-a petitioners had not filed a federal_income_tax return relating to letter was form_4564 information_document_request which described various documents and information that petitioners were required to bring to the scheduled meeting on date ra ng received form_2848 power_of_attorney and declaration of representative from dean alkalla mr alkalla petitioners’ certified_public_accountant in a letter g dated date ra ng requested that petitioners provide additional information including information relating to documents previously seized by the sheriff’s department in addition ra ng informed petitioners that he would contact other persons to obtain documents and any related information that petitioners had not provided on date ra ng contacted the sheriff’s department and began to review the seized documents on date ra ng interviewed petitioner akram ibrahim at mr alkalla’s office petitioners on date signed and filed their federal_income_tax return and filed amended and returns soon thereafter ra ng began examining petitioners’ return on date ra ng mailed a seventh form_4564 requesting that petitioners submit certain information at their date meeting petitioners failed to provide the information ra ng had requested on date ra ng mailed petitioners a letter in which he requested that petitioners sign the attached form sec_872 consent to extend the time to assess tax relating to and over the next several months ra ng spoke periodically with petitioners and mr alkalla continued to examine petitioners’ and returns and began examining petitioners’ return on date ra ng issued petitioners a letter ie a 30-day_letter relating to and in the letter respondent proposed adjustments to petitioners’ and returns and determined proposed deficiency amounts accuracy-related_penalties and an addition_to_tax for failure_to_file petitioners appealed the irs findings for the year and on date requested a conference with respondent’s appeals_office on date respondent’s appeals_office mailed petitioners and mr alkalla each a letter explaining the appeal process and acknowledging that the appeals_office had received petitioners’ case for consideration on date attached to the letter was notice how to stop interest on your account respondent’s appeals_office reviewed petitioners’ file and attempted to negotiate a settlement on date petitioners signed form sec_872 relating to through in date petitioners and respondent’s appeals_office agreed to proposed adjustments to petitioners’ and returns and on date respondent’s appeals_office received from petitioners signed agreements relating to the years in issue on date petitioners submitted to respondent three form sec_843 claim_for_refund and request for abatement collectively abatement requests relating to and in the abatement requests petitioners requested that the internal_revenue_service irs remove all penalties and interest relating to the years in issue on date respondent mailed petitioners a memorandum denying petitioners’ abatement requests on date respondent issued petitioners a letter notice of final_determination relating to the years in issue which provided that there was no unreasonable error or delay relating to the performance of a ministerial or managerial act during the examination of petitioners’ and returns on date petitioners while residing in california filed their petition with the court in their petition petitioners emphasized that if the sheriff didn’t seize their documents or at least returned it in full petitioners wouldn’t have this issue with the i r s on date the parties filed a stipulation of facts with the court and a trial was held in los angeles california opinion sec_6404 provides that the commissioner may at his discretion abate the assessment of interest on any deficiency in tax attributable in whole or in part to any unreasonable error or delay by an irs officer_or_employee in performing a ministerial or managerial act see also 113_tc_145 112_tc_19 sec_301_6404-2 proced admin regs the temporary or permanent loss of records is a managerial act which may be grounds for abatement of interest see sec_301_6404-2 proced admin regs the mere passage of time however does not establish error or delay in performing a ministerial or managerial act see lee v commissioner supra pincite sec_6404 applies only after the commissioner has contacted the taxpayer in writing about the deficiency and this court will give due deference to the commissioner’s use of discretion see rule b 112_tc_230 woodral v commissioner supra pincite 91_tc_1079 the taxpayer bears the burden_of_proof and to meet this burden must establish that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite see also sec_6404 rule a to qualify for abatement of interest the taxpayer must identify an error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated and show that the taxpayer’s examination would have been concluded earlier but for the irs’ error or delay see sec_6404 sec_301_6404-2 proced admin regs petitioners contend that ra ng’s acts during the examination of petitioners’ and returns caused unreasonable errors and delays during the audit and as a result respondent abused his discretion in failing to abate all penalties and interest relating to the years in issue we do not have jurisdiction to review petitioners’ contentions relating to abatement of penalties or additions to tax see sec_6404 109_tc_92 petitioners requested abatement of all interest but the record does not establish the requisite link between the alleged delay and a specific period during which interest accrued see sec_6404 s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 sec_301_6404-2 proced admin regs petitioners also contend that ra ng lost and made multiple requests for previously submitted documents the record however does not reveal which documents were lost and which documents were requested multiple times in short the irs did not err or delay in performing a ministerial or managerial act that would establish an abuse_of_discretion in denying petitioners’ abatement requests see sec_6404 sec_301_6404-2 proced admin regs accordingly respondent’s failure to abate interest relating to the years in issue was not an abuse_of_discretion contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent 4petitioners also contend that there was an unexplained gap in ra ng’s case activity record between date and date the alleged gap was a typing error and not a period of inactivity ie ra ng typed instead of and instead of cf 113_tc_145
